



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tremblay, 2020 ONCA 724

DATE: 20201112

DOCKET: C67704

Feldman, Simmons and Harvison Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mohamod Tremblay

Appellant

Allison Cormie-Bowins, for the appellant

Gregory Furmaniuk, for the respondent

Heard: in writing

On appeal from the sentence imposed on October 24, 2019
    by Justice P. Robertson of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The court having been advised that the appellant has passed away, the
    appeal is dismissed as abated.

K. Feldman
    J.A.

Janet
    Simmons J.A.

Harvison
    Young J.A.


